DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Meissner and Helmuth Meissner on 7/16/2021.

The application has been amended as follows: 

Claim 1. (Currently amended) A nonlinear optical (NLO) crystal slab, with two opposing polished crystal faces, where its phase matching angle is corrected to ±0.02˚, produced with the aid of a source laser where the wavelength of said source laser second harmonic frequency doubles at an intended custom laser phase matching angle.  

Claim 2. (Currently amended) The nonlinear optical (NLO) crystal slab , wherein the is selected from mid-infrared, near-infrared and visible radiation to correct the phase matching angle of a NLO crystal for harmonic frequency conversion.  

Claim 3. (Currently amended) The nonlinear optical (NLO) crystal slab , wherein the NLO crystal is selected from KTP (KTiPO4), 3O5, KNbO3, CsB3O5, BiB3O6, CsTiOAsO4, RbTiOAsO4, ZGP (ZnGeP2), β-BaB2O4, CsLiB6O10, LiNbO3, MgO:LiNbO3, AgGaS2, and AgGaSe2 for harmonic frequency conversion.  

Claim 4. (Currently amended) The nonlinear optical (NLO) crystal slab , wherein the phase angle corrected single NLO crystal is inserted into a beam path at 0˚ angle of incidence into a laser system, obviating the need for any tilt angle alignment or output optimization.  

Claim 5. (Currently amended) Combining two or more NLO crystal slabs that have been corrected according to Claim 1 to produce a cross section or length that is beyond the available dimensions of direct crystal growth.  

Claim 6. (Currently amended) The nonlinear optical (NLO) crystal slab , wherein each two layers represent a walk-off compensated doublet that is operational and corrected for the maximum output at the harmonically converted wavelength and for the system operating temperature.  

Claim 7. (Currently amended) The nonlinear optical (NLO) crystal slab 305).  

Claim 8. (Currently amended) An optically bonded walk-off compensated BBO crystal stack consisting of at least two crystals from visible to deep ultraviolet radiation, where its phase matching angle is corrected to ±0.02˚, produced with the aid of a source laser where the wavelength of said source laser second harmonic frequency doubles at an intended custom laser phase matching angle.  

Claim 9. (Cancelled) 





Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A nonlinear optical (NLO) crystal slab, with two opposing polished crystal faces, where its phase matching angle is corrected to ±0.02° produced with the aid of a source laser where the wavelength of said source laser second harmonic frequency doubles at an intended custom laser phase matching angle.
Regarding independent claim 8, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optically bonded walk-off compensated BBO crystal stack consisting of at least two crystals from visible to deep ultraviolet radiation, where its phase matching angle is corrected to ±0.02° produced with the aid of a source laser where the wavelength of said source laser second harmonic frequency doubles at an intended custom laser phase matching angle.
Claims 2-7 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883